Matter of Shedrinsky (2017 NY Slip Op 05519)





Matter of Shedrinsky


2017 NY Slip Op 05519


Decided on July 6, 2017


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2017
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman,	Justice Presiding,
Rosalyn H. Richter
Richard T. Andrias
Judith J. Gische
Marcy L. Kahn,Justices.


&em;

[*1]In the Matter of Mikhail A. Shedrinsky, (admitted as Mikhail Alexander Shedrinsky), a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Mikhail A. Shedrinsky, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Mikhail A. Shedrinsky, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on May 22, 2000.

Jorge Dopico, Chief Attorney,
Attorney Grievance Committee, New York
(Kathy W. Parrino, of counsel), for petitioner.
Respondent pro se.


Per Curiam


Respondent Mikhail A. Shedrinsky was admitted to the practice of law in the State of New York by the First Judicial Department on May 22, 2000, under the name Mikhail Alexander Shedrinsky. Respondent's last registered business address was within the First Department.
By order entered October 25, 2016, effective that date, this Court suspended respondent from the practice of law pursuant to former Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i), based upon his failure to cooperate with the Attorney Grievance [*2]Committee's (Committee) sua sponte investigation into a dishonored check drawn against his IOLA account, and his failures to file attorney registration statements, to pay registration fees, and to update his business address with OCA as required by Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1(f) (145 AD3d 71 [1st Dept 2016]).
The Committee's notice of motion seeking to suspend respondent contained a notice stating that "an attorney who is suspended and who has not appeared, or applied in writing to the Committee or the Court for a hearing or reinstatement, for six months from the date of the order of suspension, may be disbarred without further notice."
On October 27, 2016, the Committee served respondent with a notice of entry containing a copy of this Court's suspension order by priority mail and certified mail, return receipt requested. The copy sent by priority mail was delivered on October 28, 2016, and the copy sent by certified mail was returned to the Committee on or about December 1, 2016, marked "Return to Sender Attempted - Not Known Unable To Forward."
The Committee now moves to disbar respondent pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9(b), on the ground that he was suspended under former 22 NYCRR 603.4(e)(1)(i) and has failed to respond to or appear for further investigatory or disciplinary proceedings within six months from the date of the order of suspension.
Respondent, pro se, was served with the instant motion to disbar by priority mail and certified mail, return receipt requested, and has not submitted a response.
As respondent has neither responded to nor appeared for further investigatory or disciplinary proceedings within six months from this Court's October 25, 2016 order of suspension, he should be disbarred (see Matter of Jones, 148 AD3d 113 [1st Dept 2017]).
Accordingly, the Committee's motion for an order disbarring respondent pursuant to 22 NYCRR 1240.9(b) should be granted and his name stricken from the roll of attorneys in the State of New York, effective immediately.
All Concur.
Order filed. [July 6, 2017]
Friedman, J.P., Richter, Andrias, Gische, Kahn, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.